938 F.2d 1265
NORTH AMERICAN BIOLOGICALS, INC., Seattle Plasma Corp.,Plaintiffs-Appellants,v.ILLINOIS EMPLOYERS INSURANCE OF WAUSAU, Defendant-Appellee.
No. 90-5207.
United States Court of Appeals,Eleventh Circuit.
Aug. 15, 1991.

Lowell L. Garrett, Morris C. Brown, Miami, Fla., for plaintiffs-appellants.
William M. Douberley, Miami, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida;  James W. Kehoe, Judge.

ON PETITION FOR REHEARING

1
(Opinion May 20, 1991, 11th Cir., 1991, 931 F.2d 839.)


2
Before TJOFLAT, Chief Judge, CLARK, Circuit Judge, and KAUFMAN*, Senior District Judge.

FRANK A. KAUFMAN, Senior District Judge:

3
In the opinion filed in this case on May 20, 1991, the total amount of $273,294.00 is used.  That is the same amount set forth in the district court findings of fact and conclusions of law filed January 9, 1990.


4
Prior to the entry by the district court of those findings on January 9, 1990, the parties entered into a document entitled "Joint Stipulation" filed April 26, 1989.  In that document, in paragraph 20, they agreed upon the amount of $255,294.00.  Neither party saw fit to correct the use by the district court of an amount totaling $273,294.00, before this court filed its opinion on May 20, 1991.


5
Under the circumstances, this court amends that said opinion so as to require that, on remand, the district court enter judgment for appellants in the amount of $255,294.00, rather than in the amount of $273,294.00.


6
The second contention contained in the rehearing petition has been considered and the same is hereby denied.



*
 Honorable Frank A. Kaufman, Senior United States District Judge for the District of Maryland, sitting by designation